Title: General Orders, 17 September 1780
From: Washington, George
To: 


                        
                            Head Quarters Steenrapia Sunday Septemr 17. 1780
                            Parole Cumberland
                            Countersigns A.Y.
                            Watchword Listen
                        
                        For the day Tomorrow
                        Brigadier General Parsons
                        Colonel Bayley
                        Lieutenant Colonel Fernald
                        Major Hamilton
                        Brigade Major Smith
                        For Detachment
                        Lieutenant Colonel Cobb
                        At the General Court martial whereof Colonel Wyllys is President—Colonel Hazen was tried on the following
                            Charges vizt
                        "Disobedience of orders and unmilitary conduct on the march from Tapan to the Liberty pole in halting the
                            brigade under his Command without any orders therefore from the General commanding the division and thereby occasioning a
                            vacancy of near half a mile in the Centre of the Left Column: And for unofficer and ungentlemanlike
                            behavior in falsely asserting he had received such orders from General Stark."
                        The Court are of opinion that on the March from Tapan to the Liberty pole Colonel Hazen halted the Brigade
                            under his Command and occasioned a Vacancy in the Centre of the Left Column; but as it appears to them that he had orders
                            from the General commanding the division, to halt, they do therefore honorably acquit him of disobedience of orders: and
                            unmilitary conduct in the instance contained in this Charge; The Court do also honorably acquit Colonel Hazen of unofficer
                            and ungentlemanlike behavior in asserting that "he had orders from General Stark to halt" which this Charge says he had
                            not. The Commander in Chief approves the Sentence. But as it appears to have been a matter of question, whether a
                            brigadier or officer commanding a brigade in a line of march has a discretionary power to order halts? the General thinks
                            it necessary to declare that it is highly improper for him so to do but in cases of extreme necessity when the halt or the
                            cause of it should be immediately reported to the officer commanding the division who is at the same moment to inform the
                            General or commanding officer of the Column that he may take measures accordingly to prevent a seperation of the column
                            and the bad consequences which may result therefrom. It is nevertheless the duty of a brigadier or officer commanding a
                            brigade if he finds his men fatigued, suffering from want of water or in need of a halt from any other good reason, to
                            make immediate representation thereof to the officer under whose command he immediately is, that the knowledge of it may
                            be communicated to the officer commanding the column.
                        Colonel Hazen is released from his arrest.
                        The General Court martial whereof Colonel Wyllys is President is dissolved.
                        Major General Greene’s orders.
                        His Excellency the Commander in Chief going to be absent from the Army a few days, the knowledge of which
                            possibly may reach the enemy and encourage them to make some movement in consequence thereof; The General desires the
                            officers of all ranks to be in perfect readiness to meet them on the shortest notice and recommends to the outguards to be
                            very Vigilant and attentive and the Patrols active and watchful.
                    